Quinn, J.
(dissenting.)
I dissent.
It is the duty of a town board to maintain its public highways in suitable condition for use by the public. It is not within the province of the courts to control the discretion of a town board by injunction. The holding in Garrett v. Skorstad, 143 Minn. 256, 173 N. W. 406, should not be extended. In the instant case, plaintiff seeks to compel the board, by injunction, to maintain a public highway in such condition, that it will permanently obstruct the natural flow of surface water, because an artificial ditch which it did not construct and over which it had no control, is not of sufficient capacity to accomplish the purpose for which it was intended, without regard to the effect upon the highway.